Case 1:19-cv-00413-WS-B Document 51 Filed 08/26/19 Page1lof7 PagelD #: 332

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA

DAN BUNKERING (AMERICA), INC. * ~~ CIVL ACTION NO:
VERSUS * 1:19-CV-00413-WS-B
EPIC HEDRON, in rem, EPIC DIVING *

& MARINE SERVICES LLC, in personam,
EPIC COMPANIES, LLC, in personam *

2fe Re fe he fe oe fe 2 fe oe ode oe ole oe fe os he fe ok he ois as afc ae fe ne ake ae eae oe oe a fe oie og ake oe ofc oe oe oi oe fe fe oe oie oi oie ake ofc oe oe ake oe oe ake of ok oe oe ok ake ok oe eo ie oi oe ook
VERIFIED COMPLAINT IN INTERVENTION

NOW INTO COURT, through undersigned counsel, comes plaintiff-in-intervention, DHD
OFFSHORE SERVICES, LLC, and for its Verified Complaint in Intervention against the D/B
EPIC HEDRON, her engines, machinery, tackle, appurtenances, apparel, etc. in rem, and EPIC
COMPANIES, LLC, in personam, stating an admiralty and maritime claim within this Honorable
Court’s admiralty and maritime jurisdiction in accordance with Rule 9(h) of the Federal Rules of
Civil Procedure and Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims,
respectfully allege upon information and belief as follows:

JURISDICTION AND VENUE
I.

Jurisdiction is proper in accordance with 28 U.S.C. § 1333, Rule 9(h) of the Federal Rules

of Civil Procedure, and Rule C of the Supplemental Rules for Certain Admiralty and Maritime

Claims. Venue is also proper in this district in accordance with 28 U.S.C. §1391(b)(2) and (d) and

Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims.
Case 1:19-cv-00413-WS-B Document 51 Filed 08/26/19 Page 2of7 PagelD #: 333

PARTIES
II.

Plaintiff-in-intervention, DHD Offshore Services, LLC, is a limited liability company
organized under the laws of the State of Louisiana and doing business within the State of
Louisiana.

Il.

Upon information and belief, defendant, EPIC COMPANIES, LLC, was and is a limited
liability company, doing business within the State of Alabama, and within the jurisdiction of this
Honorable Court, and was/is the registered owner/operator of in rem defendant, the D/B EPIC
HEDRON;

IV.

Defendant in rem is the D/B EPIC HEDRON, a 394 foot derrick barge bearing Official No.
2056 and Vanuatu flagged. The in rem defendant is now or will during the pendency of this
lawsuit be upon the navigable waters of Alabama, within this district and within the jurisdiction
of this Honorable Court.

CLAIMS AGAINST DEFENDANT
V.

On March 23, 2018, DHD Offshore Services, LLC and Epic Companies, LLC entered into
an Adoption of Temporary Personnel Services Agreement (the “Agreement”), attached hereto as
Exhibit A, wherein DHD Offshore Services, LLC would provide temporary contract labor to Epic
Companies. This Agreement adopted a May 6, 2015 Temporary Personnel Service Agreement
between DHD Offshore Services and nonparty, Tetra Technologies, Inc., which is attached hereto

as Exhibit B. From approximately July 1, 2019 to July 7, 2019, DHD Offshore Services provided
Case 1:19-cv-00413-WS-B Document 51 Filed 08/26/19 Page 3of7 PagelD #: 334

temporary contract labor to the D/B EPIC HEDRON that were essential to and necessary to the
operation of the Vessel and the accomplishment of its mission.
VI.

DHD Offshore Services submitted Invoice No. 3113 to Epic Companies for $21,791.00 for
temporary contract labor provided to the D/B EPIC HEDRON, which amount Epic Companies has
failed to pay despite notice and demand to do so. Exhibit No. 3113 is attached hereto as Exhibit
C.

VIL.

The Agreement provides that invoices issued by DHD Offshore Services were to be paid
within sixty (60) days of receipt. By failing to pay the invoices within the agreed upon payment
terms, Epic Companies has breached the Agreement.

VII.

Plaintiff-in-intervention, DHD Offshore Services, is entitled to a maritime lien against the
D/B EPIC HEDRON and is legally entitled to seize said Vessel pursuant to its rights under the
general maritime law and admiralty laws of the United States and have it sold to satisfy any
judgment which might be rendered in this matter. Claimant provided temporary contract labor to
the Vessel on the order of the owner or a person authorized by the owner, which services constitute
necessaries under the Federal Maritime Lien Act, 46 U.S.C. § 31342 as defined in 46 U.S.C. §
31301.

IX.

Upon information and belief, the D/B EPIC HEDRON is presently, or will during the

pendency of this action be, on the navigable waters of Alabama within the district and within the

jurisdiction of this Honorable Court and is subject to arrest pursuant to Rule C of the Supplemental
Case 1:19-cv-00413-WS-B Document 51 Filed 08/26/19 Page 4of7 PagelD #: 335

Rules for Certain Admiralty and Maritime Claims of the Federal Rules of Civil Procedures to
enforce Claimant’s maritime lien on this Vessel.
X.
Despite amicable demand, DHD Offshore Services’ invoices remain unpaid, and Epic
Companies, LLC is indebted for said amount.
Xl.
DHD Offshore Services, LLC reserves the right to supplement and amend this Verified
Complaint in Intervention as necessary and appropriate through discovery of additional
information relevant hereto.
XII.
In accordance with applicable Local Admiralty Rules, DHD Offshore Services, LLC agrees
to hold harmless and indemnify the U.S. Marshal and all of its deputies for any and all liabilities
as a result of seizing the aforesaid property.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff-in-Intervention, DHD OFFSHORE SERVICES, LLC, prays:
1. For process in rem pursuant to Rule C of the Supplemental Rules for Certain Admiralty
and Maritime Claims of the Federal Rules of Civil Procedure be used by the Court against
the D/B EPIC HEDRON, its tackle, furniture, apparel, appurtenances, etc., that all persons
having a claim and interest therein be cited to appear herein and answer, under oath, all
and singular matters aforesaid, and that the Vessel be seized, condemned and sold to satisfy
all amounts owed to DHD OFFSHORE SERVICES, LLC as set forth herein;
2. That after due proceedings, judgment be entered herein in favor of DHD OFFSHORE

SERVICES, LLC and against EPIC COMPANIES, LLC in personam and the D/B EPIC
Case 1:19-cv-00413-WS-B Document 51 Filed 08/26/19 Page5of7 PagelD #: 336

HEDRON in rem in the amount of $21,791.00 plus accrued interest, costs, seizure
expenses, attorney’s fees, and all other such sums to which DHD OFFSHORE SERVICES,
LLC is entitled;

3. That the United States Marshal for this District arrest the said vessel and maintain custody
over it until such time as security is posted in a form and amount sufficient to secure DHD
OFFSHORE SERVICES, LLC’s claims herein;

4, That any property arrested in this proceeding be sold under the direction of this Court and
that the proceeds of the sale be brought into the Court to satisfy all monies owed to DHD
OFFSHORE SERVICES, LLC as set forth herein;

5. That this Honorable Court grant DHD OFFSHORE SERVICES, LLC such other and

further relief which it may deem just and proper.

Respectfully submitted,

Respectfully submitted,

/s/ Scott D. Stevens

SCOTT D. STEVENS (STE185)
ATTORNEY FOR PLAINTIFF-IN-
INTERVENTION

STARNES DAVIS FLORIE LLP
11 N. Water Street, Suite 20290
Mobile, AL 36602

Phone: (251) 433-6049

Fax: (251) 433-5901
sstevens@starneslaw.com

ATTORNEY FOR PLAINTIFF-IN-
INTERVENTION, DHD OFFSHORE SERVICES,
LLC
Case 1:19-cv-00413-WS-B Document 51 Filed 08/26/19 Page6of7 PagelD #: 337

CERTIFICATE
I HEREBY CERTIFY that the above and foregoing has this date been served on all
counsel of record in this proceeding by:
( ) Hand Delivery ( ) Prepaid U.S. Mail
( ) Facsimile (_) Federal Express
( # ) CM/ECF Filing System
Mobile, Alabama, this (bday of August, 2019.

/s/ Scott D. Stevens
SCOTT D. STEVENS
Case 1:19-cv-00413-WS-B Document 51 Filed 08/26/19 Page 7of7 PagelD #: 338

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA

DAN BUNKERING (AMERICA), INC. . CIVL ACTION NO:
VERSUS i 1:19-CV-00413-WS-B
EPIC HEDRON, in rem, EPIC DIVING *

& MARINE SERVICES LLC, in personam,
EPIC COMPANIES, LLC, in personam ik

2K Se SR eR Reo Rea feo fof of ok kee a feo oof oa Aa a ARC ASS 2 oe of a 2 oo a ao a oo a oe oe oe oe ae oe eof ae ae ake ae
VERIFICATION

BEFORE ME, the undersigned Notary Public, duly commissioned and qualified in and for
the State of Alabama, personally came and appeared, SCOTT D. STEVENS, who after being duly
sworn, under oath, did depose and state the following:

I, Scott D. Stevens, am an attorney at the law firm of Starnes Davis Florie, LLP, counsel
for Plaintiff-in-Intervention, DHD Offshore Services, LLC. I am authorized by Dane Daigle, sole
member of DHD Offshore Services, LLC, to make this Verification. The facts set forth in the
Verified Complaint in Intervention are true and correct based upon the information provided to me
as attorney for DHD Offshore Services, LLC. DHD Offshore Services, LLC does not have any
members or directors within this District. This Verification is made pursuant to Local Rule 104,
E(c) of the Local Rules for the Southern District of Alabama.

THUS DONE AND SIGNED on this u* day of August, 2019 at Mobile, Alabama.

— > 5 —

SCOTT D. STEVENS

SWORN TO AND SUBSCRIBED before me, Notary Public, on the 2ig day of August,

oe MUEL
Moulin _segeerke’

| . :

on

NOTARY PUBLIC

2019.

we

THAW

4,

. ww?
O ~~.
SZARY pear $s
yp lap tres: poh
Ny EOF AL we

“Hy
